Citation Nr: 1439067	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-38 788	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a fracture to the right fourth metacarpal. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a kidney disability. 

4.  Entitlement to service connection for a bilateral eye disability. 

5.  Entitlement to service connection for hypertension. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

On August 6, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


